Citation Nr: 0021178	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-19 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARINGS ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran, who was born in August 1919, served on active 
duty from July 1941 to July 1945.  He died in February 1998 
as the result of cardiac arrest due to acute myocardial 
infarction due to coronary artery disease.  At the time of 
his death, he had not been granted service connection for any 
disability.  

This is an appeal from a June 1998 regional office 
determination that service connection for the cause of the 
veteran's death was not warranted.  The appellant, the 
veteran's surviving spouse, testified at a hearing at the 
regional office in February 1999 and before the Board sitting 
at Los Angeles, California, in July 1999.  


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the appellant's 
appeal.  

2.  A death certificate indicates that the veteran died in 
February 1998 as the result of acute cardiac arrest due to an 
acute myocardial infarction of several days' duration, due to 
coronary artery disease of several years' duration.  

3.  Cardiovascular disease, diabetes mellitus, and squamous 
cell carcinoma of the skin were not present in service, were 
not manifested to a compensable degree within one year of 
discharge from service, and were first medically shown many 
years after discharge from service.  

4.  The claims file contains no medical records or opinions 
which establish that cardiovascular disease, diabetes 
mellitus, or carcinoma of the skin initially manifested many 
years after service had their inception in service or are 
etiologically related to any incident that occurred in 
service.  


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1310, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the appellant contends that the veteran developed 
squamous cell carcinoma of the face in the 1960's, which 
required extensive surgery.  She contends that the extensive 
reconstruction of the veteran's face caused by the squamous 
cell carcinoma of the skin led to diabetes and to the 
veteran's cardiovascular disease, which caused his death.  
She contends that she was informed that the squamous cell 
carcinoma of the skin that occurred in the 1960's was related 
to the veteran's sun exposure in the South Pacific during 
World War II.  Alternately, she contends that the squamous 
cell carcinoma of the skin was caused by the veteran's 
exposure to nuclear radiation while he was stationed on the 
Island of Saipan. 


I.  Background

A report of separation from service shows that the veteran 
served in the Coastal Artillery in the Asiatic-Pacific 
Theater during World War II.  This report also shows that he 
began his return to the United States on May 26, 1945, and 
was discharged from service at Fort Sheridan, Illinois on 
July 6, 1945.  

The service medical records are negative for any complaints, 
findings, or diagnoses indicative of cardiovascular disease, 
diabetes, or squamous cell carcinoma of the skin.  On 
examination for discharge from service in July 1945, aside 
from a deviated septum and obstruction on the left, clinical 
evaluation was essentially normal.  Blood pressure was 
148/80, and a chest X-ray was negative.  Urinalysis was 
negative.  

In April 1967, a claim for a permanent and total disability 
rating for pension was received from the veteran in which he 
indicated that he was being treated for a carcinoma of the 
lower lip.  

A VA hospital summary shows that the veteran was hospitalized 
in February 1967 with a history of treatment for a lesion of 
the lower lip beginning in June 1966.  The veteran had three 
surgeries for excision and reconstruction of the area, and 
was admitted in February 1967 for further treatment.  He had 
further surgery of the lower lip, with complications.  In 
April 1967, he advised the hospital that he had decided to 
pursue further treatment with private physicians.  The 
diagnosis was squamous cell carcinoma of the lower lip.  

In a rating in June 1967, the regional office denied a 
permanent and total disability rating for pension.  

In 1978, the veteran requested service connection for 
squamous cell carcinoma of the lip and a permanent and total 
disability rating for pension.  A statement from Frank H. 
Webster, M.D., dated in September 1978, indicated that the 
veteran had been treated for the past eight years for 
recurrent carcinoma of the face, with marked facial 
reconstruction.  Other disabilities included arthritis of the 
cervical spine and right hand and diabetes mellitus of four 
years' duration.  The physician expressed the opinion that 
the veteran was permanently and totally disabled.  

Clinical records were received from Kurt J. Wagner, M.D. 
showing surgery in December 1967 for reconstruction of the 
lower lip.  Pertinent history was marked "essentially 
noncontributory."  It was noted that the veteran had served 
in the Pacific during World War II and had been in the sun 
most of the time.  

In a rating in December 1978, the regional office granted a 
permanent and total disability rating for pension.  The 
regional office denied service connection for residuals of 
squamous cell carcinoma of the lip, face, and cheeks.  

A claim for service connection for the cause of the veteran's 
death was received from the appellant in April 1998.  The 
death certificate listed the immediate cause of death as 
cardiac arrest, due to an acute myocardial infarction, of 
days' duration, due to coronary artery disease, of several 
years' duration.  There was no autopsy.

At a hearing at the regional office in November 1998, the 
appellant stated that she knew the veteran while he was in 
service, and that they were married in 1947.  She testified 
that he first developed the carcinoma of the lip in 1965.  
She stated that the veteran sought treatment in private 
hospitals in Wisconsin, Arizona, and California.  She 
testified that one of the physicians, Dr. Kurt Wagner, stated 
that the veteran had developed the carcinoma as the result of 
his exposure to sun while serving in the South Pacific during 
World War II.  She indicated that she had no idea whether the 
veteran was subjected to radiation during his time in service 
during World War II.  The appellant also stated that she 
became a nurse in 1970.  The appellant was advised that she 
should obtain the records from Dr. Wagner that might show a 
relationship between the squamous cell carcinoma and the 
veteran's service. 

At a hearing before the Board sitting at Los Angeles, 
California, in July 1999, the appellant provided similar 
testimony as she had provided at the regional office hearing 
in November 1998.  The appellant stated that attempts to find 
Dr. Wagner or any of his records had been unsuccessful.  The 
appellant also testified that she had been unable to obtain 
any medical record or medical opinion in writing that the 
veteran's squamous cell carcinoma of the skin was 
etiologically related to his service, or to any exposure to 
radiation.  She noted that the veteran did serve on Saipan 
(an island in the Mariana chain), and that nuclear material 
was also on Saipan.  She submitted copies of certain records 
relating to Tinian (another island in the Marianas) and the 
Manhattan Project.  It was noted that Tinian had been 
selected as a base of operations for the preparations of 
delivery of the atomic bomb.  The appellant waived initial 
consideration of such material by the regional office.  

II.  Analysis

The threshold question that must be resolved with regard to a 
claim for service connection for the cause of the veteran's 
death is whether the appellant has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, supra.  An 
allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that will justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet the statutory burden of necessity 
will depend upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singularly or with some other condition be the immediate 
or underlying cause, or be etiologically related to the cause 
of death.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  

The death certificate indicates that the primary cause of 
death was an acute myocardial infarction due to coronary 
artery disease of several years' duration.  The appellant has 
contended that squamous cell carcinoma of the skin and 
diabetes mellitus contributed to cause the veteran's death.  
However, the service medical records fail to show the 
presence of cardiovascular disease, diabetes mellitus, or 
squamous cell carcinoma of the skin.  These disabilities were 
demonstrated many years after discharge from service.  There 
is no medical evidence or medical opinion establishing an 
etiological link between such disabilities, initially shown 
many years after discharge from service, and the veteran's 
service or any incident that occurred in service.  Without 
medical evidence linking these disabilities to service, the 
claims for service connection for these disabilities, and the 
claim for service connection for the cause of the veteran's 
death, is not well grounded.

The appellant has stated that she is a registered nurse.  
However, she has not stated that she has any specific 
expertise which would establish that she is medically 
competent to provide a medical opinion linking the veteran's 
squamous cell carcinoma of the skin, diabetes mellitus, or 
cardiovascular disease to service, or to each other.  While 
she might be more observant as a health care provider, she 
has not established in any way that being a nurse provided 
her with the medical expertise to establish a nexus between 
the claimed disabilities and the veteran's service and any 
incident that occurred in service.  In this regard, the 
appellant has testified that she knew the veteran during 
World War II, and that she married him shortly thereafter.  
However, she has not argued that any of the claimed 
disabilities were, in fact, present in service or manifested 
to a compensable degree within one year of discharge from 
service.  Finally, the appellant was advised at the hearing 
at the regional office that she needed to provide some 
medical opinion or evidence linking the claimed disabilities 
to service, and establishing the chain of circumstances which 
she contended led to the veteran's death.  Where the 
determinative issue involves medical causation, competent 
medical evidence to that effect is required. Grottveit v. 
Brown, supra.  She has failed to provide such evidence.  She 
stated that her attempts to find Dr. Wagner, the only 
physician who indicated that there might be a relationship 
between the squamous cell carcinoma and service, (and his 
records) had been unsuccessful.  

During his lifetime, the veteran did submit medical records 
showing evidence of cardiovascular disease and diabetes 
mellitus, but none of the medical records demonstrated that 
such disabilities were present in service, manifested to a 
compensable degree within one year of discharge from service, 
or were etiologically linked to the veteran's service or any 
incident that occurred in service.  

The veteran was treated for squamous cell carcinoma of the 
skin in the mid-1960's, but this was approximately 20 years 
after discharge from service.  The medical records that are 
available from this period of time fail to show that squamous 
cell carcinoma of the skin was present in service, or 
manifested within one year of discharge from service.  Dr. 
Wagner's notes do indicate that he found it interesting that 
the veteran did serve in the Pacific Theatre of Operations 
during World War II and was exposed to a fair amount of sun 
during this period of time.  However, the recorded pertinent 
history was considered "essentially noncontributory," and 
the specific records that are available do not provide any 
medical opinion by Dr. Wagner or anyone else specifically 
linking the squamous cell carcinoma of the skin to this 
exposure to sun during service, or to any other incident in 
service.  Such notation does not rise to the level of a 
definite medical opinion that there was a causative link 
between the exposure to sun during World War II and the 
veteran's development of squamous cell carcinoma of the skin 
20 years later.  It is unfortunate that the appellant has not 
been able to find Dr. Wagner, or his records.  The Board has 
no reason to believe that an attempt by the VA would be any 
more successful than the efforts of the appellant.  

Finally, the appellant, on appeal, has raised the contention 
that the squamous cell carcinoma of the skin may have been 
caused by some kind of exposure to radiation while the 
veteran was stationed on Saipan during World War II.  
However, the veteran departed from the South Pacific to be 
returned to the United States on May 26, 1945.  As a matter 
of historical record, the first test of an atom bomb occurred 
in New Mexico on July 16, 1945.  It was not until after the 
successful detonation in New Mexico that it was decided to 
transport a bomb to the South Pacific and use it against 
Japan.  The squadron formed for the purpose was first 
deployed to Tinian in July 1945.  Richard B. Frank, Downfall, 
261, (1999).  In short, there is absolutely no evidence of 
any kind in the veteran's medical records, or any historical 
record which would support the appellant's contention that 
the veteran was exposed to radiation during his World War II 
service.  

In summary, the present record does not establish that 
cardiovascular disease which was the primary and immediate 
cause of the veteran's death, or his antecedent illnesses of 
diabetes mellitus and squamous cell carcinoma of the skin 
were present in service or manifested to a compensable degree 
within one year of discharge from service.  The medical 
evidence fails to establish any etiological relationship 
between such disabilities found many years after discharge 
from service and the veteran's service, or any incident that 
occurred in service.  As a result, the claims for service 
connection for such disabilities, and the claim for service 
connection for the cause of the veteran's death, are not well 
grounded.  

Finally, the Board has also determined that the VA's duty to 
notify the appellant of any incompleteness in the application 
for benefits has been fulfilled.  In this regard, the current 
decision and the hearing at the regional office in 1998 
provide information to the appellant that medical evidence is 
necessary to provide some etiological link between the 
claimed disabilities of squamous cell carcinoma of the skin, 
diabetes mellitus, and cardiovascular disease and the 
veteran's service and any incident that occurred in service.  
See Robinette v. Brown, 8 Vet. App. 69, 74 (1995).   


ORDER

The claim for service connection for cause of the veteran's 
death is not well grounded.  The appeal is denied.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

